Adams, J.
i school aistriet: division of: taxation, The basis upon which the equitable division was made was that the plaintiff should draw the “fund due,” etc. It is claimed by the defendant that the , ,. , lT 7 , taxes m question were not then wue, and so not covered by the agreement. The question presented is as to the meaning of the word due as used by the parties. It is claimed by the defendant that a fund is due when the time arrives in which payment is enforceable. And it must be admitted that this is the ordinary meaning of the word. But, while that is so, there is certainly another meaning somewhat broader.
To determine what the parties meant in this case, we may have reference to the duty which they were attempting to discharge. The statute required them to make an equitable *185division of the assets. Now assets embraces claims not matured, as well as claims matured. "We are not allowed to conclude, therefore, that the parties used the word due in its restricted sense.
But it is said by the appellee that the taxes in question were not even assets at the time, because they had not been assessed, and this position is certainly a plausible one. But here again we have reference to the peculiar nature of the case. There was not only a right, but a duty, on the part of Carroll county, to assess the land for the years for which the assessment had been omitted; and the original district township of Jasper had a right to the school taxes which should be so assessed. It had a right to rely upon them , in advance as a part of its resources, and we may presume that it did rely upon them. In contemplation of law there was no contingency about them. Nothing needed to be done except to obey the law. The right then was a substantial- right, and should have been taken into account, whether it was or not, in the equitable division of the assets and liabilities. Construing the language used in connection with the duty which the law imposed upon the parties, and which they were attempting to discharge, we are of the opinion that they intended to divide all the assets then available and thereafter to become available by reason of a right which had already accrued. The plaintiff, then, is entitled to recover, but the money when recovered is subject of course to be applied and distributed as provided by the parties in their agreement above set forth.
Reversed.